Beck, J.
A libel for divorce brought by a husband, based on cruel treatment, is sufficient to withstand a general demurrer, where it alleges that the defendant has at times slapped the face of the libellant, and “would have done other and serious violence to petitioner had he not held her by reason of his superior physical strength; that' the defendant would call petitioner vile names, and that this caused petitioner’s peace of mind and nervous system to become greatly impaired and his general health involved, and that to have continued living with the defendant would have been to "place petitioner’s life in jeopardy; that out of fear of bodily harm and out of fear for his life, he separated himself from the defendant; . . and that petitioner had never condoned any of the alleged acts of cruelty of the defendant.” Miller v. Miller, 139 Ga. 282 (77 S. E. 21).

Judgment affirmed.


All the Justices concur,'except Gilbert, J., not presiding.